DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 06/05/2020. Claims 1-17 are pending in the instant application. Claims 1, 8 and 15 are independent. An Office Action on the merits follows here below. 
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application discloses and claims only subject matter disclosed in prior application no PCT/CN2019/073116, filed 01/25/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application is being examined as a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Euresti et al. (US 20140181057 A1).
Regarding Claim 1: Euresti discloses an image retrieval method, applied to a server (Refer to para [013]; “A system, according to various embodiments, includes a synched content management system configured to automatically upload files (e.g., image files or photos) from a client device (e.g., a desktop computer, a laptop computer, a mobile device, a handheld device, or other computing device) to a remote server and storage system.”) comprising: obtaining a first hash value of a to-be-retrieved reference image (Refer to numeral 304 at para [035]; “At step 304, in the process of uploading the file to the content management system, the system may be configured to calculate a first hash value for the first image file that corresponds to the first image in the first orientation (e.g., the raw unmodified image file).”) the first hash value being used for representing an image feature of the reference image (Refer to para [036]; “It should be recognized that there are numerous ways to calculate a hash value. For example, in embodiments where a mobile device is uploading the file to the system, a mobile hash value may be calculated, using a hash algorithm, based on a size of the image file and the data in the first 8 kilobytes of the image file. This is advantageous since mobile client devices (e.g., smart phones) may have limited bandwidth and processing power. In embodiments where a desktop computer device is uploading the image file to the system, the hash value may be calculated based on all of the data that makes up the image file. Additionally, the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5).”) splitting the first hash value into a preset quantity of first hash value segments (Refer to para [036 and 037]; “the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5). In 
Regarding Claim 8: Euresti discloses an apparatus for image retrieval (Refer to para [013]; “A system, according to various embodiments, includes a synched content management system configured to automatically upload files (e.g., image files or photos) from a client device (e.g., a desktop computer, a laptop computer, a mobile device, a handheld device, or other computing device) to a remote server and storage system.”) comprising a memory for storing computer readable instructions (Refer to para [019]; “These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner such that the instructions stored in the computer-readable memory produce an article of manufacture that is configured for implementing the function specified in the flowchart block or blocks.”) and a processor in communication with the memory (Refer to para [021]; “Content management system 5 includes one or more client devices 10A or 10B (collectively "10"), such as a desktop computer, a mobile device (e.g., a laptop computer, a smart phone, a mobile computing device, or a handheld device) or another device capable of transferring files over network 18, that are in communication with content management server 20.”) wherein the processor is configured to execute the computer readable instructions to cause the apparatus to: obtain a first hash value of a to-be-retrieved reference image (Refer to numeral 304 at para [035]; “At step 304, in the process of uploading the file to the content management system, the system may be configured to calculate a first hash value for the first image file that corresponds to the first image in the first orientation (e.g., the raw unmodified image file).”) the first hash value being used for the hash value may be calculated based on all of the data that makes up the image file. Additionally, the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5).”) split the first hash value into a preset quantity of first hash value segments (Refer to para [036 and 037]; “the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5). In various embodiments, each calculated hash value may be unique to a particular image file associated with the account on the content management system. The hash value(s) for each image file may be stored in hash value list 26, which may be maintained by content management server 20.”) wherein a first hash value segment of the first hash value segments has a unique sequence position corresponding to the position of the first hash value segment in the first hash value (Refer to para [037]; “In various embodiments, each calculated hash value may be unique to a particular image file associated with the account on the content management system. The hash value(s) for each image file may be stored in hash value list 26, which may be maintained by content management server 20. In some embodiments, hash value list 26 may contain multiple hash values for each image file associated with an account (e.g., a mobile hash value and/or a full hash value).”) locate a target hash table according to the sequence position of the first hash value segment, wherein the target hash table is used for storing hash value segments that are at the sequence position of the first hash value segment in hash values of images (Refer to para [040]; “Once the file has been modified, at step 312, the system may store the first image file in memory. At step 314, if the system is configured to 
Regarding Claim 15: Euresti discloses a non-transitory storage medium for storing computer readable instructions, the computer readable instructions (Refer to para [017]; “the present invention may be, for example, embodied as a computer system, a method, or a computer program product. Accordingly, various embodiments may be entirely hardware, entirely software, or a combination of hardware and software. Furthermore, particular embodiments may take the form of a computer program product stored on a computer-readable storage medium having computer-readable instructions (e.g., software) embodied in the storage medium. Various embodiments may also take the form of web-implemented computer software. Any suitable computer-readable storage the hash value may be calculated based on all of the data that makes up the image file. Additionally, the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5).”) split the first hash value into a preset quantity of first hash value segments (Refer to para [036 and 037]; “the algorithm used to calculate the hash value may be a message digest checksum algorithm, such as the MD family of hash functions (e.g., MD5). In various embodiments, each calculated hash value may be unique to a particular image file associated with the account on the content management system. The hash value(s) for each image file may be stored in hash value list 26, which may be maintained by content management server 20.”) wherein a first hash value segment of the first hash value segments has a unique sequence .
Allowable Subject Matter
Claims 2-7, 9-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180373894 A1
US 10289937 B2
US 10203905 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665